Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of receipt and entry of the amendment filed on 04/06/2022.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
Amended claims 15 and new claims 16-17 have been examined on the merits.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claim 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of 11,160,774.  Although the claims at issue are not identical, the claims are drawn to the same and/or similar composition and/or same and/or a similar method/process of preparing the claimed composition.  For example, US Patent 11,160,774 now referred to as Brocia reads on claims 15-17 of the claimed invention because both inventions teach the claimed composition and method of preparing the claimed composition comprising the instantly claimed process steps of harvesting/obtaining MAO inhibitors from an alcoholic beverage wherein the alcoholic beverage is of an agave that is subjected to a controlled vacuum or temperature environment therein in order to obtain an alcoholic beverage of MAO inhibitors wherein the MAO inhibitors is a distillate of a fermentation product of an extract of agave therein. Further, the instantly claimed invention encompasses the claimed inventions of U.S. Patent 11,160,774.

Response to Arguments
Applicant’s arguments submitted on 08/17/2022 have been carefully considered but are not deemed persuasive. 
	Applicant argues Applicant respectfully traverses this rejection.  Claim 1 of the cited reference of Brocia recites that its claimed composition is prepared by an SCC, which is the method taught by Theron, discussed above.  Applicant respectfully submits that the rejection can be removed.  
	In response, Examiner maintains that US Patent 11,160,774 now referred to as Brocia still reads on claims 15-17 of the claimed invention because both inventions teach the claimed composition and method of preparing the claimed composition comprising the instantly claimed process steps of harvesting/obtaining MAO inhibitors from an alcoholic beverage wherein the alcoholic beverage is of an agave that is subjected to a controlled vacuum or temperature environment therein in order to obtain an alcoholic beverage of MAO inhibitors wherein the MAO inhibitors is a distillate of a fermentation product of an extract of agave therein.  [i.e. Please note Examiner maintains that the cited reference of Brocia’s SCC still reads on the claimed invention’s claim 15 controlled vacuum/temperature environment because a controlled vacuum temperature environment process is achieved by using a spinning cone column (SCC) as disclosed within Applicant’s specification in paragraph 0005 therein. Moreover, please further note with evidenced by the definition of a Spinning cone column as disclosed by Wikipedia of a “Spinning cone columns are used in a form of low temperature vacuum steam distillation to gently extract volatile steam distillation to gently extract volatile chemicals from foodstuffs while minimizing the effect on the taste of the produce.  For instance, the columns can be used to remove some of the alcohol from wine (an alcoholic beverage derived from agave).  Also, the temperature and pressure can be adjusted depending on the compounds targeted with a SCC.  Thus, an artisan of ordinary skill would have reasonably expected that a spinning cone column process could be used to successfully create the volatile MAO inhibitors recited in claim 15 of the claimed invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 15 is rendered vague and indefinite for the phrase “an alcoholic beverage derived from agave.”  The phrase is unclear because the term “derived” within the phrase is relative with no indication of the type or amount of derivatization to meet the claim language. Correction or clarification is required. 
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under 35 U.S.C. 112, second paragraph for the reasons set forth above. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brocia (US 20160074343). 
	Applicant claims a composition and method of preparing the claimed composition comprising the instantly claimed process steps of harvesting/obtaining inhibitors of MAO A and/or B from an alcoholic beverage wherein the alcoholic beverage is of an agave that is subjected to a controlled vacuum or temperature environment therein in order to obtain an alcoholic beverage of MAO inhibitors wherein the MAO inhibitors is a distillate of a fermentation product of an extract of agave therein. [Please further note that a reasonable interpretation of Applicant’s specification is a “distilled fermented agave extract” is defined as a process of removing ethanol (an alcohol) from an alcoholic beverage (i.e. alcoholic beverage derived from agave) which is a distilled of a fermentation product of an extract-Further please also see US. Patent 10,195,163, especially claim 1 of a “reasonably interpretation” of the term “distilled fermented agave extract”]. 
	Brocia teaches a method of preparing a distillate of a fermented agave extract comprising inhibitors of MAO A and/or B, where the ethanol is separated from the MAO inhibitors until the composition is 1.5% ABV or less. In addition, the cited reference of Brocia recognizes that removing the alcohol by vacuum destroys at least some of the MAO inhibitors ([0014]) due to the volatility of some (but not all) of the MAO inhibitors derived from agave-based alcoholic beverages ([0027]). It appears that the Brocia recognizes the known technique of using a vacuum yields predictable results, i.e., some loss of MAO inhibition activity. 
It would have been obvious to one of ordinary skill in the at the time the invention was made to provide a preparation of a composition and method of preparing the claimed composition comprising the instantly claimed process steps of harvesting/obtaining inhibitors of MAO A and/or B from an alcoholic beverage wherein the alcoholic beverage is of an agave that is subjected to a controlled vacuum or temperature environment therein in order to obtain an alcoholic beverage of MAO inhibitors wherein the MAO inhibitors is a distillate of a fermentation product of an extract of agave therein based upon the beneficial teachings provided by the Brocia  reference (as discussed above).  The adjustment of particular conventional working conditions (e.g., the modification of other commonly employed purification extraction steps of claims 15) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments of the 35 USC 103 presented within the 17 August 2022 reply concerning the previous art rejection of record are deemed moot in view of the new grounds of rejection set forth above (a new ground of rejection necessitated by the amendment of independent claim 15 and new claims 16-17).  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655